Exhibit 10.2

 

Execution Version

 

MASTER RELEASE AGREEMENT

AND AMENDMENT TO UNDERTAKINGS

 

This MASTER RELEASE AGREEMENT AND AMENDMENT TO UNDERTAKINGS (the “Agreement”) is
entered into as of January 24, 2005, by and among (i) TECO-PANDA GENERATING
COMPANY, L.P., (“TPGC”) by its General Partner, TPS GP, Inc.; (ii) TECO ENERGY
SOURCE, INC. (“TES”); (iii) TECO ENERGY, INC., (“TECO”) for itself and its
affiliates; (iv) UNION POWER I, LLC; (v) UNION POWER II, LLC; (vi) PANDA GILA
RIVER I, LLC; (vii) PANDA GILA RIVER II, LLC; (viii) TRANS-UNION INTERSTATE I,
LLC; (ix) TRANS-UNION INTERSTATE II, LLC; (x) UNION POWER PARTNERS, L.P.,
(“UPP”) by its General Partner, Union Power I, LLC; (xi) PANDA GILA RIVER, L.P.,
(“PGR”) by its General Partner, Panda Gila River I, LLC; (xii) TRANS-UNION
INTERSTATE PIPELINE, L.P., (“Trans-Union”) by its General Partner, Trans-Union
Interstate I, LLC; (xiii) UPP FINANCE CO., LLC, (“Finance Co.”) by its managing
member, UPP; (xiv) CITIBANK, N.A., as administrative agent for the Banks (the
“Administrative Agent”); and (xv) the financial institutions party hereto.

 

RECITALS

 

WHEREAS, UPP, as borrower, Citibank, N.A., as Administrative Agent (the “UPP
Administrative Agent”), Societe Generale, as LC Bank, and each of the financial
institutions party thereto (the “UPP Banks”) are parties to that certain Union
Power Project Credit Agreement dated May 31, 2001 (as amended, restated,
supplemented and otherwise modified from time to time prior to the date hereof,
the “Union Power Credit Agreement”), pursuant to which the UPP Banks made loans
to UPP from time to time, which loans and other Obligations are secured by first
priority liens on, among other things, all or substantially all of the assets of
UPP;

 

WHEREAS, (i) PGR, as borrower, Citibank, N.A., as Administrative Agent (the “PGR
Administrative Agent” and together with the UPP Administrative Agent, the
“Administrative Agent”), Societe Generale, as LC Bank, and each of the financial
institutions party thereto (the “PGR Banks” and together with the UPP Banks, the
“Banks”)1 are parties to that certain Gila River Project Credit Agreement dated
May 31, 2001 (as amended, restated, supplemented and otherwise modified from
time to time prior to the date hereof, the “Gila River Credit Agreement”, and
together with the Union Power Credit Agreement, the “Original Credit
Agreements”); and (ii) PGR, as borrower, Citibank, N.A., as Administrative
Agent, Societe Generale, as LC Bank, and each of the financial institutions
party thereto are parties to that certain Gila River Project Senior Project
Letter of Credit Agreement, dated as of May 27, 2004 (as amended, restated,
supplemented and otherwise modified from time to time prior to the date hereof,
the “Gila River Project Senior L/C Credit Agreement”, and together with the
Original

 

--------------------------------------------------------------------------------

1 Whenever reference is made herein to the “Banks,” such reference shall
include, without limitation, the Banks signatory hereto.



--------------------------------------------------------------------------------

Credit Agreements, the “Credit Agreements”), pursuant to which the PGR Banks
made loans to PGR from time to time, which loans and other Obligations are
secured by first priority liens on, among other things, all or substantially all
of the assets of PGR;

 

WHEREAS, TECO, UPP, and Citibank, N.A., as Administrative Agent under the Union
Power Credit Agreement, are parties to that certain Amended and Restated
Construction Contract Undertaking, dated as of May 14, 2002 (as amended,
restated, supplemented and otherwise modified from time to time prior to the
date hereof, the “Union Power Undertaking”);

 

WHEREAS, TECO, PGR, and Citibank, N.A., as Administrative Agent under the Gila
River Credit Agreement, are parties to that certain Amended and Restated
Construction Contract Undertaking, dated as of May 14, 2002 (as amended,
restated, supplemented and otherwise modified from time to time prior to the
date hereof, the “Gila River Undertaking”, and together with the Union Power
Undertaking, the “Undertakings”);

 

WHEREAS, (i) UPP is the lessee of the Union Power Station; (ii) Trans-Union is
the owner of a certain pipeline transporting natural gas to the Union Power
Station (the “Pipeline” and together with the Union Power Station, the “Union
Project”); (iii) Finance Co. is the entity formed by UPP to facilitate the Act 9
Bond financing at the Union Project; and (iv) PGR is the owner of the Gila River
Power Project (the “Gila River Project” and together with the Union Project and
Pipeline, the “Projects”);

 

WHEREAS, UPP, PGR, Trans-Union and Finance Co. (each a “Project Company,” and
collectively, the “Project Companies”) are all indirect subsidiaries of TPGC,
which in turn is an indirect subsidiary of TECO;

 

WHEREAS, the partnership interests, or, as applicable, the membership interests,
in the Project Companies (collectively, the “Partnership Interests”) are also
pledged as Collateral for the Obligations;

 

WHEREAS, certain Events of Default exist and are continuing under each of the
Credit Agreements which, in turn, gives the Administrative Agent the right to
foreclose on the Collateral as provided under the Credit Agreements;

 

WHEREAS, TECO is willing to cause the transfer of any and all title to and
ownership of the Partnership Interests in the Project Companies to the Banks (or
one or more entities designated by the Administrative Agent acting at the
direction of the Required Banks);

 

WHEREAS, the Banks (or one or more entities designated by the Administrative
Agent acting at the direction of the Required Banks) are willing to accept title
to and ownership of the Partnership Interests in the Project Companies;

 

WHEREAS, a transaction (the “Transaction”) will be consummated pursuant to which
title to and ownership of the Partnership Interests in the Project Companies
will be transferred to the Banks (or to one or more entities designated by the
Administrative Agent acting at the direction of the Required Banks);

 

2



--------------------------------------------------------------------------------

WHEREAS, in preparation for and as conditions precedent to the consummation of
the Transaction and the Banks’ willingness to accept title to and ownership of
the Partnership Interests in the Project Companies, TECO, the Project Companies,
Administrative Agent and Banks, as applicable, have negotiated the Project
Companies Release of Banks Agreement, TECO Release of Project Companies
Agreement, Master Settlement Agreement, Equity Transfer Agreement, if
applicable, Operating Asset Contribution Agreement, and Energy Management
Contribution and Option Agreement, each as defined below; and

 

WHEREAS, by their signature below, at least the Required Banks have entered into
this Agreement and approved the execution and delivery hereof by the
Administrative Agent acting on behalf of the Banks.

 

AGREEMENT

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

 

1. Definitions. Unless otherwise defined herein, capitalized terms used in this
Agreement shall have the meanings set forth in, as may be applicable, (i)
Exhibit A of the Union Power Credit Agreement; (ii) Exhibit A of the Gila River
Credit Agreement; (iii) Article I of the Union Power Undertaking; and (iv)
Article I of the Gila River Undertaking. As used in this Agreement, the
following capitalized terms shall have the following meanings:

 

1.1. “Administrative Agent Undertakings Claims” shall mean any and all Claims
that the Administrative Agent has against TECO in its representative capacity as
beneficiary under the Undertakings.

 

1.2. “Administrative Agent Releasors” shall have the meaning set forth in
Section 2.4 hereof.

 

1.3. “Affiliate” shall mean, with respect to any Person, any other Person that
directly, or indirectly through one or more intermediaries, controls, is
controlled by or is under common control with the Person specified, or who holds
or beneficially owns 10% or more of the equity interest in the Person specified
or 10% or more of any class of voting securities of the Person specified. When
used with respect to any Project Company, “Affiliate” shall include each partner
and any affiliate of any partner (other than such Project Company).

 

1.4. “Bank Releasors” shall have the meaning set forth in Section 2.3 hereof.

 

1.5. “Bank Releasee(s)” shall mean, individually or collectively, as applicable,
(i) the Administrative Agent, Collateral Agent, LC Bank, Depositary Agent and
each of the Banks signatory hereto, (ii) the respective Affiliates of each of
the Persons released pursuant to clause (i) above, (iii) all present and former
officers, directors, stockholders, partners, employees, attorneys, agents,
trustees, consultants and other representatives of each of the Persons released
pursuant to any of clauses (i) and (ii) above, and (iv) the respective
predecessors, successors, successors-in-interest, assigns, heirs and
representatives of each of the Persons released pursuant to any of clauses (i)
through (iii) above.

 

3



--------------------------------------------------------------------------------

1.6. “Claim(s)” shall mean, individually or collectively, as applicable, any and
all actions, causes of action, counterclaims, suits, debts, dues, sums of money,
accounts, reckonings, bonds, bills, specialties, covenants, contracts,
controversies, agreements, promises, variances, trespasses, damages, judgments,
extents, executions, rights, claims, demands, setoffs, recoupments, liabilities,
losses and rights to any of the following: reimbursement, subrogation,
contribution, indemnification or other payment, costs or expenses, or reasonable
attorneys’ fees; in each case, whether arising under contract, in law or in
equity or by operation of law, of any nature whatsoever, known or unknown,
suspected or unsuspected, fixed or contingent, and whether representing a past,
present or future obligation.

 

1.7. “Closing Date” shall mean the second business day after which all the
conditions to the Release Effective Date have occurred and been satisfied except
the payment of the Release Fee required by clause (iv) of Section 6.2.

 

1.8. “Contingent Equity Contribution Guaranty” shall mean that certain
Contingent Equity Contribution Guaranty dated as of May 31, 2001 by and among
TECO and Citibank, N.A., as Administrative Agent under the Gila River Credit
Agreement, with respect to the Gila River Project (as amended, restated,
supplemented and otherwise modified from time to time prior to the date hereof).

 

1.9. “Depositary Agreement” shall mean that certain Depositary Agreement dated
as of May 31, 2001 by and among PGR, UPP, Finance Co. and Citibank, N.A., as
Administrative Agent under the Credit Agreements (as amended, restated,
supplemented and otherwise modified from time to time prior to the date hereof).

 

1.10. “Effective Date” shall have the meaning set forth in Section 6.1 hereof.

 

1.11. “Energy Management Contribution and Option Agreement” shall mean that
certain Energy Management Contribution and Option Agreement dated as of October
13, 2004 by and among Citibank, N.A., as Administrative Agent under the Credit
Agreements, TECO, TES, TWG Merchant, Inc., PGR, UPP, Trans-Union, and Gila River
Energy Management Transition AssetCo., LLC.

 

1.12. “Equity Contribution Guaranties” shall mean (i) that certain Equity
Contribution Guaranty dated as of May 31, 2001 by and between TECO and Citibank,
N.A., as Administrative Agent under the Union Power Credit Agreement, with
respect to the Union Project (as amended, restated, supplemented and otherwise
modified from time to time prior to the date hereof), and (ii) that certain
Equity Contribution Guaranty dated as of May 31, 2001 by and between TECO and
Citibank, N.A., as Administrative Agent under the Gila River Credit Agreement,
with respect to the Gila River Project (as amended, restated, supplemented and
otherwise modified from time to time prior to the date hereof).

 

1.13. “Equity Transfer Agreement” shall mean that certain Equity Transfer
Agreement dated as of [                    ], 2005 by and among Entegra Power
Group LLC, Union Power LLC, Gila River Power LLC, Trans-Union Pipeline LLC, UPP,
PGR, Trans-Union, Union Power I, LLC, Union Power II, LLC, Panda Gila River I,
LLC, Panda Gila River II, LLC, Trans-Union Interstate I, LLC, Trans Union
Interstate II, LLC, and TECO.

 

4



--------------------------------------------------------------------------------

1.14. “Excluded Claims” shall mean the Excluded Operating Claims and Excluded
Undertaking Claims.

 

1.15. “Excluded Operating Claims” shall mean those Claims against any TECO
Entity arising or existing prior to the Closing Date and related to or arising
in connection with (x) those certain notices of violation dated as of August 18,
2004 issued by Maricopa County, Arizona attached hereto as Exhibit A (or any
amendment, supplement, replacement, alteration or other modification of such
notices), or (y) any other violation of environmental laws at the Projects that
breaches the O&M Agreements.

 

1.16. “Excluded Undertakings Claims” shall mean those Claims against TECO under
the Undertakings that are not being released hereunder, which shall consist of
and are expressly limited to Claims arising with respect to or in connection
with (i) warranty items arising under either NEPCO Construction Contract, (ii)
unpaid construction taxes owed to Gila Bend, Arizona, (iii) any privileges tax
or so-called speculative builder tax owed in connection with the Transaction;
(iv) any fines and/or penalties owed to government entities and related defense
costs and expenses, including attorneys fees, related to or arising in
connection with (x) those certain notices of violation dated as of August 18,
2004 issued by Maricopa County, Arizona attached hereto as Exhibit A (or any
amendment, supplement, replacement, alteration or other modification of such
notices), or (y) any other violations of environmental laws at Gila River that
are covered by or included within the Undertakings and occur prior to the
Closing Date; and (v) any indemnity or Damages (as defined in the NEPCO
Construction Contracts) provided, included or described in section 16.01 of
either NEPCO Construction Contract.

 

1.17. “February LOI” shall mean that certain Non-Binding Letter Of Intent and
Binding Litigation Settlement dated as of February 5, 2004 by and among TECO,
TPGC, UPP, PGR, Citibank, N.A., as Administrative Agent under the Credit
Agreements, and the financial institutions party thereto, which includes the
Non-Binding Letter of Intent in Part A and the Binding Litigation Settlement in
Part B.

 

1.18. “Governmental Body” shall mean any foreign, federal, state, municipal or
other government, or other department, commission, board, bureau, agency, public
authority or instrumentality thereof or any other court or arbitrator.

 

1.19. “Indemnitees” shall have the meaning set forth in Section 2.8 hereof.

 

1.20. [Intentionally omitted]

 

1.21. “Master Settlement Agreement” shall mean that certain Master Settlement
Agreement and Restructuring Support Agreement dated as of January 24, 2005, by
and among TPGC, TES, TECO, Union Power I, LLC, Union Power II, LLC, Panda Gila
River I, LLC, Panda Gila River II, LLC, Trans-Union Interstate I, LLC,
Trans-Union Interstate II, LLC, UPP, PGR, Trans-Union, Finance Co., Citibank,
N.A., as Administrative Agent under the Credit Agreements, and the financial
institutions party thereto.

 

5



--------------------------------------------------------------------------------

1.22. “NEPCO Construction Contracts” shall mean (i) that certain Amended and
Restated Turnkey Engineering, Procurement and Construction Agreement for
Combined-Cycle Generation Facility dated as of March 27, 2001 by and between UPP
and National Energy Production Corporation (as amended, restated, supplemented
and otherwise modified from time to time prior to the date hereof); and (ii)
that certain Amended and Restated Turnkey Engineering, Procurement and
Construction Agreement for Combined-Cycle Generation Facility dated as of April
30, 2001 by and between PGR and National Energy Production Corporation (as
amended, restated, supplemented and otherwise modified from time to time prior
to the date hereof).

 

1.23. “O&M Agreements” shall mean (i) that certain Amended and Restated
Operation and Maintenance Agreement between PGR and TPS Arizona Operations
Company dated as of May 25, 2001 (as amended, restated, supplemented and
otherwise modified from time to time prior to the date hereof), and (ii) that
certain Amended and Restated Operation and Maintenance Agreement between UPP and
TPS Arkansas Operations Company dated as of February 8, 2001 (as amended,
restated, supplemented and otherwise modified from time to time prior to the
date hereof).

 

1.24. “Operating Asset Contribution Agreement” shall mean that certain Operating
Asset Contribution Agreement dated as of October 13, 2004 by and among Citibank,
N.A., as Administrative Agent under the Credit Agreements, UPP, Trans-Union,
PGR, Gila River Transition AssetCo, LLC, TWG Merchant, Inc., and TECO.

 

1.25. “Outer Date” shall mean January 24, 2005, as such date may be extended
from time to time by TECO.

 

1.26. “Owners” shall mean the direct owners of the Partnership Interests and
refers to, individually or collectively, as applicable, Union Power I, LLC,
Union Power II, LLC, Panda Gila River I, LLC, Panda Gila River II, LLC,
Trans-Union Interstate I, LLC, and Trans-Union Interstate II, LLC.

 

1.27. “Partnership Interests” shall mean the partnership or other ownership
interests in any or all of the Project Companies.

 

1.28. “Person” shall mean any individual, firm, corporation, business
enterprise, trust, association, joint venture, partnership, limited partnership,
limited liability partnership, limited liability company, any Governmental Body
or any other entity, whether acting in an individual, fiduciary or other
capacity.

 

1.29. “Pledge Agreements” shall mean (i) that certain Partnership Interest
Pledge and Security Agreement dated as of May 31, 2001 (as amended, restated,
supplemented and otherwise modified from time to time prior to the date hereof)
by and among Union Power I, LLC, UPP and Citibank, N.A., as Collateral Agent;
(ii) that certain Partnership Interest Pledge and Security Agreement dated as of
May 31, 2001 (as amended, restated, supplemented and otherwise modified from
time to time prior to the date hereof) by and among Union Power II, LLC, UPP and
Citibank, N.A., as Collateral Agent; (iii) that certain Partnership Interest
Pledge and Security Agreement dated as of May 31, 2001 (as amended, restated,
supplemented and otherwise modified from time to time prior to the date hereof)
by and among Panda Gila River I, LLC, PGR and Citibank, N.A., as Collateral
Agent; (iv) that certain Partnership Interest Pledge and Security Agreement
dated as of May 31, 2001 (as amended, restated,

 

6



--------------------------------------------------------------------------------

supplemented and otherwise modified from time to time prior to the date hereof)
by and among Panda Gila River II, LLC, PGR and Citibank, N.A., as Collateral
Agent; (v) that certain Partnership Interest Pledge and Security Agreement dated
as of May 31, 2001 (as amended, restated, supplemented and otherwise modified
from time to time prior to the date hereof) by and among Trans-Union Interstate
I, LLC, Trans-Union and Citibank, N.A., as Collateral Agent; (vi) that certain
Partnership Interest Pledge and Security Agreement dated as of May 31, 2001 (as
amended, restated, supplemented and otherwise modified from time to time prior
to the date hereof) by and among Trans-Union Interstate II, LLC, Trans-Union and
Citibank, N.A., as Collateral Agent; and (vii) that certain LLC Membership
Interest Pledge and Security Agreement dated as of May 31, 2001 (as amended,
restated, supplemented and otherwise modified from time to time prior to the
date hereof) by and among UPP, Finance Co. and Citibank, N.A., as Collateral
Agent.

 

1.30. “Project Company Entities” shall mean, individually or collectively, as
applicable, (i) each of the Project Companies, (ii) any Subsidiary of either a
Project Company or an Owner.

 

1.31. “Project Companies Release of Banks Agreement” shall mean that certain
release of the Administrative Agent and Banks dated as of
[                    ], 2005 by and among UPP, PGR, Trans-Union, and Finance Co.

 

1.32. “Project Company Releasors” shall have the meaning set forth in Section
2.2 hereof.

 

1.33. “Qualified Bank Releasor” shall have the meaning set forth in Section 6.3
hereof.

 

1.34. “Reimbursement and Assignment Agreements” shall mean (i) that certain
Reimbursement and Assignment Agreement dated as of January 16, 2002 by and
between UPP and TECO (as amended, restated, supplemented and otherwise modified
from time to time prior to the date hereof), and (ii) that certain Reimbursement
and Assignment Agreement dated as of January 16, 2002 by and between PGR and
TECO (as amended, restated, supplemented and otherwise modified from time to
time prior to the date hereof).

 

1.35. “Release Effective Date” shall have the meaning set forth in Section 6.2
hereof.

 

1.36. “Release Fee” shall have the meaning set forth in Section 6.2 hereof.

 

1.37. “Released Claims” shall mean, with respect to any Releasor, any Claim
which is released by such Releasor pursuant to any of the provisions of Section
2 hereof.

 

1.38. “Released Documents” shall mean, individually or collectively, as
applicable, (i) the Credit Agreements, (ii) the Undertakings, (iii) the
Reimbursement and

 

7



--------------------------------------------------------------------------------

Assignment Agreements, (iv) the Pledge Agreements, (v) the Subordination
Agreement, (vi) the Equity Contribution Guaranties, (vii) the Contingent Equity
Contribution Guaranty, (viii) the Depositary Agreement, and (ix) any other
Operative Documents.

 

1.39. “Releasees” shall mean the TECO Releasees and Bank Releasees.

 

1.40. “Releasors” shall mean the Project Company Releasors, TECO Releasors,
Administrative Agent Releasors and Bank Releasors.

 

1.41. “Subsidiary” shall mean, with respect to any Person, any corporation,
business enterprise, trust, association, joint venture, partnership, limited
partnership, limited liability partnership, limited liability company or other
business entity of which more than fifty percent (50%) of the total voting power
of shares of stock (or equivalent ownership or controlling interest) entitled
(without regard to the occurrence of any contingency) to vote in the election of
directors, managers or trustees thereof is at the time owned or controlled,
directly or indirectly, by that Person or one or more of the other Subsidiaries
of that Person or a combination thereof.

 

1.42. “Subordination Agreement” shall mean (i) that certain Subordination
Agreement dated as of January 16, 2002 by and between TECO and Citibank, N.A.,
as Administrative Agent under the Union Power Credit Agreement, with respect to
the Union Power Project (as amended, restated, supplemented and otherwise
modified from time to time prior to the date hereof), and (ii) that certain
Subordination Agreement dated as of January 16, 2002 by and between TECO and
Citibank, N.A., as Administrative Agent under the Gila River Credit Agreement,
with respect to the Gila River Project (as amended, restated, supplemented and
otherwise modified from time to time prior to the date hereof).

 

1.43. “TECO Claims” shall mean any and all Claims that are connected with, arise
out of, relate to or are otherwise based in whole or in part on any acts,
omissions, facts, matters, transactions or occurrences arising or existing prior
to the Effective Date and directly or indirectly relating to any or all of (i)
the ownership, operation, management, financing, assets, properties, affairs or
any other aspect of any of the Projects or Project Companies, (ii) the Released
Documents, or any of the transactions contemplated therein; and (iii) any aspect
of any of the dealings or relationships between or among any or all of the
Project Company Entities, on the one hand, and the TECO Entities, on the other
hand. Without limiting the foregoing and for the avoidance of doubt, the TECO
Claims include, and there are released pursuant to Section 2 of this Agreement,
any and all such Claims arising by reason of subrogation, whether by law or in
equity, to the right of any other Person, including, without limitation,
subrogation to the rights of the Administrative Agent, Collateral Agent and/or
Banks under the Operative Documents.

 

1.44. “TECO Entities” shall mean, individually or collectively, as applicable,
TECO and its Affiliates; provided however that the term “TECO Entities” shall
not include any Project Company Entity.

 

1.45. “TECO Release of Project Companies Agreement” shall mean that certain
release and indemnity agreement dated as of [                    ], 2005 by and
among TPGC, TES,

 

8



--------------------------------------------------------------------------------

TECO, Union Power I, LLC, Union Power II, LLC, Panda Gila River I, LLC, Panda
Gila River II, LLC, Trans-Union Interstate I, LLC, Trans-Union Interstate II,
LLC, UPP, PGR, Trans-Union, and Finance Co.

 

1.46. “TECO Releasors” shall have the meaning set forth in Section 2.1 hereof.

 

1.47. “TECO Releasee(s)” shall mean, individually or collectively, as
applicable, (i) the TECO Entities, (ii) all present and former officers,
directors, managers, stockholders, partners, employees, attorneys, agents,
trustees, consultants and other representatives of the TECO Entities or Project
Companies, and (iii) the respective predecessors, successors,
successors-in-interest, assigns, heirs and representatives of each of the
Persons released pursuant to any of clauses (i) and (ii) above; provided however
that the term “TECO Releasee(s)” shall not include the Project Company Entities,
or their respective predecessors, successors, successors-in-interest, assigns,
heirs and representatives.

 

1.48. “Transaction Documents” shall mean any and all agreements, contracts and
other documents entered into and executed with respect to or in connection with
consummation of the Transaction, whether executed prior to, on or after the
Effective Date, including without limitation the TECO Release of Project
Companies Agreement, Master Settlement Agreement, Equity Transfer Agreement, if
applicable, Operating Asset Contribution Agreement, and Energy Management
Contribution and Option Agreement.

 

2. Releases.

 

2.1. Releases By TECO Releasors. Except as set forth in the immediately
following sentence and Section 2.5 hereof, as of the Release Effective Date,
each TECO Entity, on behalf of itself and, its predecessors, successors,
successors-in-interest and assigns (each, a “TECO Releasor” and collectively,
the “TECO Releasors”), does hereby forever release, remise and discharge each of
the Bank Releasees from any and all TECO Claims, and hereby agrees and covenants
not to assert or prosecute against any or all of the Bank Releasees any TECO
Claims that any of the TECO Releasors ever had, may have or hereafter can, may
or shall have. Notwithstanding the foregoing, nothing in this Section 2.1 shall
be construed to constitute a release of, or a covenant not to sue in respect of,
any Claims for any breach of any provision, representation, warranty, covenant,
or agreement of this Agreement and/or any of the Transaction Documents.

 

2.2. Releases By Project Company Releasors. Except as set forth in the
immediately following sentence and Section 2.5 hereof, as of the Release
Effective Date, each Project Company Entity, on behalf of itself, and its
predecessors, successors, successors-in-interest and assigns (each, a “Project
Company Releasor” and collectively, the “Project Company Releasors”), does
hereby forever release, remise and discharge each of the TECO Releasees from any
and all TECO Claims, and hereby agrees and covenants not to assert or prosecute
against any or all of the TECO Releasees any TECO Claims that any of the Project
Company Releasors ever had, may have or hereafter can, may or shall have.
Notwithstanding the foregoing, nothing in this Section 2.2 shall be construed to
constitute a release of, or a covenant not to sue in respect of, (i) the
Excluded Claims, and (ii) any Claims for any breach of any provision,
representation, warranty, covenant, or agreement of this Agreement and/or any of
the Transaction Documents.

 

9



--------------------------------------------------------------------------------

2.3. Releases By Bank Releasors. Except as set forth in the immediately
following sentence and Sections 2.5 and 2.8 hereof, as of the Release Effective
Date, the Administrative Agent (for itself but not in its representative
capacity), Collateral Agent (for itself but not in its representative capacity),
Depositary Agent (for itself but not in its representative capacity), LC Bank
(solely on its own behalf and not on behalf of any Bank which has a Letter of
Credit Commitment) and each of the Banks signatory hereto, on behalf of
themselves and their respective Affiliates, and its and their respective
predecessors, successors, successors-in-interest and assigns (each, a “Bank
Releasor” and collectively, the “Bank Releasors”), does hereby forever release,
remise and discharge each of the TECO Releasees from any and all TECO Claims,
and hereby agrees and covenants not to assert or prosecute against any or all of
the TECO Releasees, any TECO Claims that any of the Bank Releasors ever had, may
have or hereafter can, may or shall have. Notwithstanding the foregoing, nothing
in this Section 2.3 shall be construed to constitute a release of, or a covenant
not to sue in respect of, (i) the Excluded Claims, and (ii) any Claims for any
breach of any provision, representation, warranty, covenant, or agreement of
this Agreement and/or any of the Transaction Documents.

 

2.4. Additional Releases By Administrative Agent. Except as set forth in the
immediately following sentence and Sections 2.5 and 2.8 hereof, but in addition
to the releases provided in Section 2.3 of this Agreement, as of the Release
Effective Date, the Administrative Agent, in its representative capacity as
beneficiary under the Undertakings, and on behalf of its predecessors,
successors, successors-in-interest and assigns in such capacity (each, an
“Administrative Agent Releasor” and collectively, the “Administrative Agent
Releasors”), does hereby forever release, remise and discharge each of the TECO
Releasees from any and all Administrative Agent Undertakings Claims, and hereby
agrees and covenants not to assert or prosecute against any or all of the TECO
Releasees, any Administrative Agent Undertakings Claims that any of the
Administrative Agent Releasors ever had, may have or hereafter can, may or shall
have. Notwithstanding the foregoing, nothing in this Section 2.4 shall be
construed to constitute a release of, or a covenant not to sue in respect of,
(i) the Excluded Claims, and (ii) any Claims for any breach of any provision,
representation, warranty, covenant, or agreement of this Agreement and/or any of
the Transaction Documents.

 

2.5. Limitation Of Releases. Nothing in this Agreement shall be construed to
release (i) any of the Project Company Entities from any liabilities or
obligations to the Administrative Agent and any or all Banks under any of the
Released Documents, or otherwise in respect of the Obligations, or a covenant
not to sue in respect of such matters, (ii) the Liens granted by the Project
Companies in the Collateral, or (iii) the Liens granted by the Owners in the
Partnership Interests. Nothing in this Agreement shall be construed to release
the Administrative Agent and any or all Banks from any of their respective
liabilities or obligations to each other under the Credit Agreements or any
other Operative Documents. Subject to the releases provided in Section 2 of this
Agreement, all of the rights, powers, remedies, benefits, priorities, liens and
security interests of the Administrative Agent and any or all Banks under the
Released Documents, and/or applicable law shall remain in full force and effect,
and nothing in this Agreement shall amend or otherwise modify any of the
provisions of such documents (other than with respect to the Undertakings as
provided in Section 3.1 of this Agreement).

 

10



--------------------------------------------------------------------------------

2.6. No Reliance And No Duty To Disclose. Subject to the immediately following
sentence, each of the parties hereto, on behalf of itself and its Affiliates, in
any capacity, agrees and acknowledges that (a) except as expressly provided in
this Agreement, no other party hereto or any other Releasee, in any capacity,
has warranted or otherwise made any representations to it or any of its
Affiliates concerning any Released Claim (including, without limitation, any
representation concerning the existence, nonexistence, validity or invalidity of
any Released Claim), (b) the validity and effectiveness of the foregoing
releases and covenants not to sue in this Section 2 do not depend in any way on
any such representations or warranties or the accuracy, completeness or validity
thereof, (c) no other party hereto or any other Releasee, in any capacity, has
any duty to disclose or provide any facts or documents (whether material or
immaterial, known or unknown, suspected or unsuspected) to it or any other
Releasor, including, without limitation, any facts or documents which, if known
by any Releasor, might have caused any party hereto to which such Releasor is
affiliated not to execute and deliver this Agreement and/or any Transaction
Documents, and (d) each such release and covenant not to sue shall remain in
full force and effect even if any facts or documents (whether material or
immaterial, known or unknown, suspected or unsuspected) were not disclosed or
provided (whether intentionally, unintentionally or otherwise) by any Releasee
to any Releasor, which facts or documents, if known by such Releasor, might have
caused any party hereto to which such Releasor is affiliated not to execute and
deliver this Agreement and/or any Transaction Documents. Notwithstanding the
foregoing, nothing contained herein is intended to impair or otherwise derogate
from any of the representations, warranties or covenants expressly set forth in
this Agreement or any Transaction Document.

 

2.7. Release Of Unknown Claims. Subject to the last sentence of this Section
2.7, each of the parties hereto agrees and acknowledges, on behalf of itself and
its Affiliates, that the Released Claims which it is releasing and covenanting
not to sue on behalf of itself and its Affiliates pursuant to the provisions
hereof include, without limitation, any Released Claim which such party does not
know or suspect to exist in its or its Affiliates’ favor at the time of the
giving of the foregoing releases and covenants not to sue which, if known by it,
might affect its decision regarding the releases and covenants not to sue set
forth herein. Subject to the last sentence of this Section 2.7, each of the
parties hereto, on behalf of itself and its Affiliates, agrees and acknowledges
that it might hereafter discover facts or documents in addition to or different
from those which it now knows or believes to be true or exist with respect to
the subject matter of any of the Released Claims, but no Releasee in any
capacity shall have any duty to disclose or provide any such facts or documents
(whether material or immaterial, known or unknown, suspected or unsuspected) to
any Releasor, and each of the Releasors shall be deemed to have fully, finally
and forever settled and released any and all Released Claims, whether known or
unknown, suspected or unsuspected, contingent or non-contingent, which now exist
or heretofore have existed upon any theory of law or equity now existing or
coming into existence in the future. Notwithstanding the foregoing, nothing
contained herein is intended to impair or otherwise derogate from any of the
representations, warranties or covenants expressly set forth in this Agreement
or any Transaction Document.

 

2.8. TECO Acknowledgement. TECO acknowledges and agrees that TECO is and remains
liable pursuant to the Undertakings and/or this Agreement for any and all
Excluded Claims and agrees to timely and fully pay and perform such Excluded
Claims in accordance with the Undertakings and/or O&M Agreements, including,
without limitation, to

 

11



--------------------------------------------------------------------------------

timely and fully pay (x) any and all air emission fines and penalties, and (y)
any and all future costs and expenses of defense, each of (x) and (y)
specifically relating to the lack of adequate air permits prior to May 27, 2004,
and those air permit violations dated as of August 18, 2004 set forth in the
Notices of Violation (“NOVs”) issued by Maricopa County, Arizona and attached
hereto as Exhibit A, as such NOVs may be replaced, amended, supplemented or
otherwise modified from time to time by other NOVs related to the same, similar
or related permit condition violations, or to other violations of environmental
laws at the Projects that are Excluded Claims occurring prior to the Closing
Date that are covered by the Undertakings and/or O&M Agreements. TECO agrees to
indemnify and hold harmless each Project Company, each transferee of the assets
of or Partnership Interests in a Project Company, the Administrative Agent, the
Banks and their respective officers, directors, members, controlling persons,
employees, agents and servants (collectively, the “Indemnitees”) from and
against, and reimburse the Indemnitees for, any and all penalties, claims,
damages, losses, liabilities and obligations, of any kind or nature whatsoever
that may be imposed upon, incurred by, or asserted or awarded against any
Indemnitee that relate to, arise out of, or are in connection with (i) any
privileges tax or so-called “speculative builder tax” imposed on or attempted to
be imposed on the transfer pursuant to this Agreement or the Equity Transfer
Agreement, if applicable, of the Gila River Partnership Interests or the Gila
River Project, and any and all reasonable costs and expenses of counsel incurred
by an Indemnitee with respect to any of the foregoing or (ii) any shareholder
class action lawsuit filed against TECO that specifically relates to TECO’s
public disclosures with regard to its investments in the Projects, including,
but not limited to, the lawsuits listed on Schedule 8.2(a) to the Equity
Transfer Agreement (regardless of whether the Equity Transfer Agreement becomes
effective).

 

2.9. Reciprocity. Notwithstanding anything to the contrary contained herein,
each of the parties hereto agrees that (i) if the release of the Bank Releasees
contained in Section 2.1 of this Agreement shall be unenforceable against any
TECO Releasor, and such TECO Releasor institutes or files any TECO Claim against
any Bank Releasee, then the releases contained in either of Section 2.3 or
Section 2.4 of this Agreement shall not be effective in preventing any such Bank
Releasee from raising any defenses, objections or counter-claims to such TECO
Claim against such TECO Releasor, in each case solely to the extent to offset
any such TECO Claim, and (ii) if the release of the TECO Releasees contained in
either of Section 2.3 or Section 2.4 of this Agreement shall be unenforceable
against any Bank Releasor or Administrative Agent Releasor, as applicable, and
such Bank Releasor or Administrative Agent Releasor, as applicable, institutes
or files any TECO Claim against any TECO Releasee, then the release contained in
Section 2.1 of this Agreement shall not be effective in preventing any such TECO
Releasee from raising any defenses, objections or counter-claims to such TECO
Claim against such Bank Releasor or Administrative Agent Releasor, as
applicable, in each case solely to the extent to offset any such TECO Claim.

 

3. Amendment to Undertakings.

 

3.1. As of the Release Effective Date, Section 6.12 of each Undertaking is
hereby amended and restated to read in its entirety as follows:

 

Collection Expenses. Without regard to any limitation set forth in this
Undertaking but subject to the next sentence of this Section 6.12, if any

 

12



--------------------------------------------------------------------------------

Beneficiary is required to pursue any remedy against TECO hereunder, TECO shall
pay to such Beneficiary within 30 days after demand and delivery of reasonable
backup documentation, all reasonable attorneys’ fees and all other costs and
expenses incurred by such Beneficiary in enforcing this Undertaking.
Notwithstanding anything in this Undertaking to the contrary, the above
referenced collection expenses shall not, and shall not be deemed to, include
any attorneys’ fees or any other costs and expenses incurred by such Beneficiary
in enforcing any claims under this Undertaking that are the subject of the
releases provided in Section 2 of that certain Master Release Agreement and
Amendment To Undertakings, dated as of January 24, 2005.

 

4. Instructions to Administrative Agent.

 

4.1. Upon the occurrence of the Release Effective Date, this Agreement shall
also constitute an instruction from each and every Bank signatory hereto, being
the Required Banks, directing the Administrative Agent (i) to provide the
releases described in Section 2.4 of this Agreement to the TECO Releasees, and
(ii) not to enforce against any TECO Releasee any TECO Claims that are released
under this Agreement.

 

5. Representations And Warranties. To induce the other parties hereto to enter
into this Agreement, each party hereto represents and warrants (with respect to
itself) to the other parties hereto as follows:

 

5.1. Corporate/Partnership Existence. Each party (i) is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation or formation and (ii) has the corporate or partnership power and
authority to own and operate its property, to lease the property it operates as
lessee and to conduct the business in which it is currently engaged.

 

5.2. Corporate/Partnership Powers; Authorization; Enforceable Obligations. Each
party has the corporate or partnership power and authority to execute, deliver
and perform this Agreement and all other agreements or documents executed or to
be executed by it in connection herewith and has taken all necessary corporate,
partnership, or other action to authorize the execution, delivery and
performance of this Agreement and all other agreements or documents executed or
to be executed by it in connection herewith. Each of this Agreement and any
other agreement or document executed or to be executed by it in connection
herewith constitutes the legal, valid and binding obligations of it, enforceable
against it in accordance with the respective terms of such agreements and
documents.

 

5.3. No Conflict. The execution, delivery and performance of this Agreement and
any other agreement or document executed or to be executed by it in connection
herewith will not result in (i) a violation of or a conflict with any provision
of the certificate or articles of incorporation, by-laws, partnership agreement,
as applicable, or any other organizational or governing document of it, (ii) a
breach of, or a default under, any term or provision of any contract, agreement,
indebtedness, lease, encumbrance, commitment, license, franchise, permit,
authorization or concession to which it is a party or by which it or any of its

 

13



--------------------------------------------------------------------------------

property is bound, or (iii) a violation by it of any law, rule or regulation or
order, judgment, decree or other determination by any court or any other
Governmental Body, in each case applicable to it or any of its property or to
which it or any of its property is subject.

 

5.4. Consents. No consent, approval or authorization of or declaration, filing
or registration with, any Governmental Body or any other Person is required to
be made or obtained by it in connection with the execution, delivery and
performance of this Agreement.

 

5.5. No Assignment. Neither it nor any of its Affiliates has assigned,
hypothecated or otherwise transferred (collaterally or otherwise) to any other
Person any interest in any Released Claims to which its covenant not to sue set
forth herein applies.

 

5.6. Pledge Agreements. Each Owner has delivered to the Administrative Agent any
and all income, or distribution of money or property of any kind, received by
the respective Owner in its capacity as a partner of the Project Companies to
the extent required by the Pledge Agreements, including without limitation
section 6.8 thereof.

 

6. Conditions To Effective Date and Release Effective Date; Disposition of
Release Fee; Termination.

 

6.1. Conditions to Effective Date. This Agreement and the parties’ respective
obligations hereunder shall not become effective until such time (the “Effective
Date”) as (i) each of the TECO Entities and Project Company Entities party
hereto shall have executed and delivered to the Administrative Agent a
counterpart of this Agreement; and (ii) at least the Required Banks have become
Qualified Bank Releasors prior to the Outer Date.

 

6.2. Conditions to Release Effective Date. The “Release Effective Date” shall
mean the first Business Day on which each of the following conditions has been
satisfied: (i) the Operating Asset Contribution Agreement and Energy Management
Contribution and Option Agreement shall each be in full force and effect and no
default or event of default exists and is continuing under either of such
agreements by any TECO Entities, unless such condition has been waived by the
Administrative Agent acting at the direction of the Required Banks signatory
hereto; (ii) consummation of the Transaction has occurred, unless such condition
has been waived by the Administrative Agent acting at the direction of the
Required Banks signatory hereto; (iii) the TECO Entities shall have been
divested of any ownership interest in the Project Companies, unless such
condition has been waived by TECO, (iv) TPGC shall have paid to the
Administrative Agent on the Closing Date (for the pro rata account of each
Qualified Bank Releasor) a fully earned and non-refundable release fee (the
“Release Fee”) in immediately available funds equal to Thirty Million Dollars
($30,000,000) multiplied by the ratio, the numerator of which is the sum of the
principal amounts owed to all Qualified Bank Releasors under the Original Credit
Agreements on account of Construction Loans, unpaid Project LC Loans (if any),
and Hedge Breaking Fees, and the denominator of which is the total principal
amounts owed all Banks under the Original Credit Agreements on account of
Construction Loans, unpaid Project LC Loans (if any), and Hedge Breaking Fees
(the “Aggregate Principal Amount”), all determined as of the Closing Date,
provided, however, that notwithstanding anything in this Agreement to the
contrary, this Agreement shall not become effective but shall be null and void,
and no payment of the Release Fee will be made by TPGC, if

 

14



--------------------------------------------------------------------------------

less than the Required Banks become Qualified Bank Releasors on or prior to the
Outer Date; (v) the TECO Entities shall have executed and delivered the TECO
Release of Project Companies Agreement; and (vi) if any of the Project Companies
shall have commenced bankruptcy cases (the “Bankruptcy Cases”) under Title 11 of
the United States Code, then the bankruptcy court with jurisdiction over such
Bankruptcy Cases (the “Bankruptcy Court”) shall have entered the Release Orders
(as defined in Section 7.2 below.)

 

6.3. Disposition of Release Fee. The Release Fee, if paid in accordance with the
provisions in Section 6.2 above, shall be held by the Administrative Agent in a
non-interest bearing account until its disposition as set forth herein.
Commencing five (5) business days after the Release Effective Date, the
Administrative Agent shall distribute to each Bank that has entered into this
Agreement on or prior to the Outer Date (each such Bank, a “Qualified Bank
Releasor”), that Qualified Bank Releasor’s pro rata share of the Release Fee,
calculated as set forth in this Section 6.3. The pro rata share of the Release
Fee payable to each Qualified Bank Releasor under this Section 6.3 shall be an
amount equal to Thirty Million Dollars ($30,000,000) multiplied by the ratio,
the numerator of which is the sum of the principal amounts owed to such
Qualified Bank Releasor under the Original Credit Agreements on account of
Construction Loans, unpaid Project LC Loans (if any), and Hedge Breaking Fees,
and the denominator of which is the Aggregate Principal Amount, all determined
as of the Closing Date.

 

6.4. No Obligation. The execution and delivery of this Agreement shall not in
any way obligate the Administrative Agent or any Bank signatory hereto to enter
into the Master Settlement Agreement.

 

6.5. Termination. This Agreement may be terminated by the TECO Entities, the
Project Companies, or the Administrative Agent acting at the direction of the
Required Banks signatory hereto if the Release Effective Date has not occurred
by the later of (i) the tenth (10th) business day after the effective date
under, and substantial consummation of, a plan of reorganization confirmed in
the Bankruptcy Cases, and (ii) termination of the provisions of Section 1.1.3 of
the Master Settlement Agreement with respect to TECO pursuant to Section 5.2 of
the Master Settlement Agreement (provided that no such termination shall relieve
any part from liability for its breach or non-performance of it obligations
hereunder prior to the date of such termination.)

 

7. Covenants. If any of the Project Companies shall have commenced the
Bankruptcy Cases, then

 

7.1. provided that this Agreement shall have been executed and delivered by TECO
and its applicable affiliates, the Project Companies, the Administrative Agent
and Required Banks by the Outer Date, the Project Companies shall file one or
more motions (the “Release Motions”) with the Bankruptcy Court as expeditiously
as possible which seeks approval of the TECO Release of Project Companies
Agreement and this Agreement;

 

7.2. the Administrative Agent (on behalf of itself and the Banks signatory
hereto), the Project Companies and TECO and its applicable affiliates shall
affirmatively support the Release Motions and shall seek to have one or more
orders expeditiously entered and docketed by the Bankruptcy Court which approves
such Release Motions (the “Release Orders”);

 

15



--------------------------------------------------------------------------------

8. Miscellaneous:

 

8.1. Jurisdiction. The parties hereto agree that all disputes between any of
them arising out of, connected with or related to or incidental to the
relationship established between any of them in connection with this Agreement,
and whether arising in contract, tort, equity or otherwise, may be brought in or
removed to the state or federal courts located in the State of New York, in and
for the County of New York, or of the United States of America for the Southern
District of New York, in each case sitting in Manhattan, but the parties hereto
acknowledge that any appeals from those courts may have to be heard by a court
located outside such locations. The parties hereto waive in all disputes any
objection that they may have to the location of jurisdiction of the court
designated to consider such dispute in accordance with the first sentence of
this Section 8.1. Notwithstanding the foregoing consent to jurisdiction, upon
the commencement of the Bankruptcy Cases, each of the parties hereto hereby
agrees that the Bankruptcy Court shall have exclusive jurisdiction over all
matters arising out of or relating to this Agreement until the Effective Date
under and substantial consummation of the Plan.

 

8.2. Choice Of Law. This Agreement shall be construed and interpreted, and the
rights of the parties shall be determined, in accordance with the laws of the
State of New York (without reference to the choice of law provisions of New York
law).

 

8.3. Amendments; Waivers. This Agreement may not be amended or modified except
in a writing executed by the party to be bound thereby; provided however that
with respect to the Banks signatory hereto, this Agreement may be amended by the
Administrative Agent acting at the direction of the Required Banks signatory
hereto; provided further that any Bank signatory hereto which does not join in
such amendment will no longer be considered a party to this Agreement and will
not be bound by the terms of this Agreement as amended. Notwithstanding the
foregoing sentence, the TECO Entities agree to be bound by any amendment to
clause (iii) of Section 6.2 or to Section 6.3 of this Agreement agreed to
between the Project Companies and the Required Banks signatory hereto; provided
that, such amendment is limited to the subject matter of such Sections and does
not affect: (i) for the avoidance of doubt, the scope of the release of claims,
or indemnity, given or received by the TECO Entities; (ii) the aggregate amount
of the Release Fee payable under this Agreement; (iii) the definition of
Qualified Bank Releasor, or (iv) the requirement that at least the Required
Banks become Qualified Bank Releasors on or prior to the Outer Date. No waiver
of any of the provisions of this Agreement shall be deemed or shall constitute a
waiver of any other provision hereof or thereof (whether or not similar), nor
shall such waiver constitute a continuing waiver unless otherwise expressly
provided in writing.

 

8.4. Successors And Assigns; Third Party Beneficiaries. Neither this Agreement
nor any of the rights or obligations hereunder may be assigned by any party
hereto, without the prior written consent of the other parties hereto, and then
only to a person who has agreed to be bound by the provisions of this Agreement;
provided however that any Bank may, without the prior written consent of TECO or
any Affiliate of TECO,) (i) assign its right to payment of all or any portion of
the Release Fee, and (ii) assign its rights and/or obligations

 

16



--------------------------------------------------------------------------------

hereunder to another entity that is, or becomes at the time of such assignment,
a Bank and who agrees to be bound hereby. This Agreement shall be binding upon
and inure to the benefit of the parties hereto and thereto and their respective
successors and permitted assigns. Any TECO Releasee or Bank Releasee (including
without limitation the Administrative Agent) who is not named as a party to this
Agreement shall have the rights of an intended third-party beneficiary with
respect to the provisions of this Agreement. Except as set forth in the
immediately preceding sentence, no other Person not a party hereto shall be
deemed a third-party beneficiary of any provision of this Agreement or shall
otherwise be entitled to enforce any provision hereof.

 

8.5. Counterparts. This Agreement may be executed by any number of counterparts
and by different parties hereto and separate counterparts, each of which when so
executed and delivered shall be deemed to be an original and all of which taken
together shall constitute but one and the same instrument. Executed signature
pages may be detached from multiple separate counterparts and attached to a
single counterpart so that all signature pages are physically attached to the
same document. Any party hereto may execute and deliver a counterpart of this
Agreement by delivery by facsimile transmission of a signature page of this
Agreement signed by such party, and any such facsimile signature shall be
treated in all respects as having the same effect as having an original
signature. Any party delivering by facsimile transmission a counterpart executed
by it shall promptly thereafter also deliver a manually signed counterpart.

 

8.6. Headings. The titles, captions or headings in this Agreement are included
herein for convenience of reference only and shall not constitute a part of this
Agreement for any purpose.

 

8.7. Defined Term; Pronouns. Any defined term used in the plural shall refer to
all members of the relevant class, and any defined term used in the singular
shall refer to any one or more of the members of the relevant class. The terms
“hereunder,” “herewith,” “hereby,” “herein” and “hereof” refer to this Agreement
in its entirety, including all attached schedules, exhibits and any other
documents, and not to any individual provision or Section of this Agreement.
Neuter or masculine pronouns used herein shall be deemed to refer to the
masculine and the feminine as the context so indicates.

 

8.8. Notices. Unless otherwise provided herein, any notice, request, instruction
or other document to be given hereunder by any party to any other parties shall
be in writing and shall be deemed effective upon actual receipt if delivered
personally; on the date receipt is acknowledged or refused if mailed by
certified mail, postage prepaid, return receipt requested; on the next business
day if by overnight delivery by a nationally recognized, reputable, overnight
courier; and in any such case shall be addressed as follows:

 

If to Administrative Agent, to:

 

Citigroup Global Markets

Global Corporate & Investment Bank

388 Greenwich Street, 21st Floor

New York, New York 10013

 

17



--------------------------------------------------------------------------------

Attention: Charles E. Tauber

Tel: (212) 816-7495

Fax: (212) 816-7738

 

with a copy (which shall not constitute notice hereunder), to:

 

Latham & Watkins LLP

Sears Tower, Suite 5800

233 South Wacker Drive

Chicago, Illinois 60606

Attention: Ronald W. Hanson

Tel: (312) 876-7700

Fax: (312) 993-9767

 

If to TECO, addressed to:

 

TECO Energy, Inc.

702 North Franklin Street

Tampa, FL 33602

Attention: Sheila M. McDevitt,

General Counsel

Tel: 813-228-4111

Fax: 813-228-4811

 

with a copy (which shall not constitute notice hereunder), to:

 

Skadden, Arps, Slate, Meagher & Flom LLP

Four Times Square

New York, New York 10036

Attention: Peter J. Neckles

Tel: 212-735-3000

Fax: 212-735-2000

 

If to any Project Company, addressed to:

 

Union Power Partners, L.P.

Panda Gila River, L.P.

Trans-Union Interstate Pipeline, L.P.

UPP Finance Co., LLC

702 North Franklin Street, Plaza 8

Tampa, Florida 33602

Attention: Jerry Coffey, Esq.

Tel: (813) 228-4433

Fax: (813) 228-4300

 

18



--------------------------------------------------------------------------------

with a copy (which shall not constitute notice hereunder), to:

 

Squire, Sanders & Dempsey L.L.P.

Two Renaissance Square

40 North Central Avenue, Suite 2700

Phoenix, Arizona 85004

Attention: Craig D. Hansen

Tel: (602) 528-4000

Fax: (602) 253-8129

 

with an additional copy to the Administrative Agent and its counsel at the
location described above.

 

or to such other place and with such other copies as any party may designate for
itself by written notice to the other parties.

 

8.9. Entire Agreement. This Agreement contains the entire understanding of the
parties with respect to the releases and indemnities set forth herein and
supersedes all prior agreements, covenants, arrangements, communications,
representations or warranties made, whether oral or written, by the parties
hereto or by any officer, employee or representative of any party. In the event
of any conflict between the provisions of this Agreement and the Master
Settlement Agreement, the provisions of this Agreement shall control.

 

8.10. Further Assurances. Each party will use its commercially reasonable best
efforts to cause all of the conditions to its and the other parties’ obligations
hereunder to be timely satisfied and to perform and fulfill all obligations on
its part to be performed and fulfilled under this Agreement to the end that the
transactions contemplated by this Agreement shall be effected substantially in
accordance with their respective terms. At all times before, on or after the
Effective Date, each party will, and will cause its respective Affiliates to,
cooperate in good faith with the other parties and will, and will cause its
respective Affiliates to, promptly take all appropriate action and execute any
and all documents, instruments or conveyances of any kind which any other party
may reasonably request to consummate or implement any of the transactions
contemplated hereby or thereby or to evidence such events or matters.

 

8.11. Parties’ Use Of Legal Counsel And Construction Of Agreement. Each of the
parties hereby acknowledges that it has been advised by its own legal counsel in
connection with the negotiation, drafting, execution, and delivery and
consummation of this Agreement (including, without limitation, the release and
covenant not to sue provisions hereof). The parties agree and acknowledge that
the normal rule of construction to the effect that any ambiguities are to be
resolved against the drafting party shall not be employed in the interpretation
of this Agreement or any amendments, exhibits or schedules hereto. Each party
hereto has entered into this Agreement freely and voluntarily, without coercion,
duress, distress or under influence by any other Persons or its respective
shareholders, directors, officers, partners, agents or employees.

 

8.12. Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such a manner to be effective and valid under applicable law, but
if any provision of this Agreement shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Agreement.

 

19



--------------------------------------------------------------------------------

8.13. Specific Performance. Each of the parties hereto acknowledges and agrees
that the other party hereto would be irreparably damaged in the event any of the
provisions of this Agreement are not performed in accordance with their specific
terms or otherwise are breached, and that there is no adequate remedy at law
with respect to any such breach. Accordingly, each of the parties and their
respective permitted successors and assigns agrees that the other parties or
their respective permitted successors and assigns shall, in addition to any
other remedy to which they may be entitled, at law or in equity, be entitled to
injunctive or other relief to prevent breaches or alleged or threatened breaches
of the provisions of this Agreement and to specifically enforce this Agreement
and the terms and provisions hereof in any action instituted in any court of
competent jurisdiction.

 

8.14. WAIVER OF RIGHT TO JURY. EACH OF THE PARTIES HERETO WAIVES ANY RIGHT TO
HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN CONTRACT,
TORT OR OTHERWISE, BETWEEN ANY OF THEM ARISING OUT OF, CONNECTED WITH, RELATING
TO OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED BETWEEN ANY OF THEM IN
CONNECTION WITH THIS AGREEMENT. INSTEAD, ANY DISPUTES RESOLVED IN COURT SHALL BE
RESOLVED IN A BENCH TRIAL WITHOUT A JURY.

 

[Remainder of page intentionally left blank]

 

20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement is entered into as of the day and year first
above written.

 

TECO-Panda Generating Company, L.P.

by its General Partner

TPS GP, Inc.

  TECO ENERGY, INC., for itself and its affiliates By:  

 

--------------------------------------------------------------------------------

  By:  

 

--------------------------------------------------------------------------------

Name:       Name:     Title:       Title:     TECO ENERGY SOURCE, INC.        
By:  

 

--------------------------------------------------------------------------------

        Name:             Title:             UNION POWER I, LLC   UNION POWER
II, LLC By:  

 

--------------------------------------------------------------------------------

  By:  

 

--------------------------------------------------------------------------------

Name:       Name:     Title:       Title:     PANDA GILA RIVER I, LLC   PANDA
GILA RIVER II, LLC By:  

 

--------------------------------------------------------------------------------

  By:  

 

--------------------------------------------------------------------------------

Name:       Name:     Title:       Title:    

 

[Signature Page – Master Release Agreement and Undertaking Amendment]



--------------------------------------------------------------------------------

TRANS-UNION INTERSTATE I, LLC   TRANS-UNION INTERSTATE II, LLC By:  

 

--------------------------------------------------------------------------------

  By:  

 

--------------------------------------------------------------------------------

Name:       Name:     Title:       Title:    

UNION POWER PARTNERS, L.P.

by its General Partner

Union Power I, LLC

 

PANDA GILA RIVER, L.P.

by its General Partner

Panda Gila River I, LLC

By:  

 

--------------------------------------------------------------------------------

  By:  

 

--------------------------------------------------------------------------------

Name:       Name:     Title:       Title:    

TRANS-UNION INTERSTATE PIPELINE,

L.P., by its General Partner, Trans-Union

Interstate I, LLC

 

UPP FINANCE CO., LLC,

by its managing member,

UNION POWER PARTNERS, L.P.

By:  

 

--------------------------------------------------------------------------------

  By:  

 

--------------------------------------------------------------------------------

Name:       Name:     Title:       Title:    

 

[Signature Page – Master Release Agreement and Undertaking Amendment]

 

[Signatures of Banks follow on the next page]

 

22



--------------------------------------------------------------------------------

CITIBANK, N.A. as Administrative Agent and as a Bank By:  

 

--------------------------------------------------------------------------------

Title:  

 

--------------------------------------------------------------------------------

 

[INSERT SIGNATURE BLOCKS OF BANKS]

 

[END OF SIGNATURE PAGES]

 

23